314 F.2d 332
Jorge Colon MONTES, Appellant,v.David M. HERITAGE, Warden, U.S. Penitentiary, Atlanta,Georgia, Appellee.
No. 20069.
United States Court of Appeals Fifth Circuit.
Feb. 27, 1963.

Allen L. Chancey, Jr., Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., Atlanta, Ga., for appellee.
Before JONES and BELL, Circuit Judges, and GROOMS, District Judge.
PER CURIAM.


1
Appellant being under sentence of the United States District Court for the District of Puerto Rico, a court established by an Act of Congress, Balzac v. People of Puerto Rico, 1922, 258 U.S. 298, 42 S.Ct. 343, 66 L.Ed. 627; his remedy was under Title 28 U.S.C.A. 2255 and not by way of habeas corpus in the United States District Court for the Northern District of Georgia.  All other and further questions presented by the appeal are for the 2255 court.  See Rivera v. Heritage, Warden, 5 Cir., 314 F.2d 332.


2
Affirmed.